FILED
                            NOT FOR PUBLICATION                             MAY 23 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-50552

               Plaintiff - Appellee,              D.C. No. 2:12-cr-00423-MWF

  v.
                                                  MEMORANDUM*
ALFREDO SANDOVAL-SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Alfredo Sandoval-Sanchez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for possession with

intent to distribute at least 100 kilograms of marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B)(vii), and 18 U.S.C. § 2. Pursuant to Anders v. California,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Sandoval-Sanchez’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Sandoval-Sanchez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Sandoval-Sanchez waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal five specified issues related to his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the voluntariness of

Sandoval-Sanchez’s plea or any sentencing issue outside the scope of the

sentencing appeal waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waivers. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2                                    12-50552